IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1086
                           Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CASSANDRA DORAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Patrick McElyea

(plea) and Henry W. Latham II (sentencing), Judges.



      Cassandra Doran appeals her convictions and sentence following guilty

pleas to willful injury causing serious injury with a dangerous weapon and three

counts of second-degree criminal mischief.           CONVICTIONS AFFIRMED,

SENTENCE VACATED, AND CASE REMANDED FOR RESENTENCING.




      Jack E. Dusthimer, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


BOWER, Chief Judge.

       In her April 23, 2018 plea colloquy, Cassandra Doran admitted that on

February 10, 2017, she used a paving brick to smash a bank window, ran outside

and broke a Jeep Cherokee’s windshield and dented its hood, then entered the

Gazebo antique store and grabbed a pickaxe, and used the pickaxe to break

several thousand dollars of merchandise. Doran also admitted she knowingly

assaulted the shop owner with the pickaxe, causing serious injuries with the

specific intent to do so. Doran further admitted the pickaxe was a dangerous

weapon.

       Doran appeals her convictions for willful injury causing serious injury with a

dangerous weapon in violation of Iowa Code sections 708.4(1) and 902.7 (2017)

and three counts of second-degree criminal mischief in violation of Iowa Code

sections 716.1, 716.4(1), and 716.4(2). She challenges the order for restitution

and attacks her plea via an ineffective-assistance-of-counsel claim.

       The district court ordered restitution without first conducting the applicable

reasonable-ability-to-pay analysis.1 Therefore, we vacate the restitution portion of



1 See State v. Albright, 925 N.W.2d 144, 159–60 (Iowa 2019) (clarifying certain
items of restitution are subject to a reasonable-ability-to-pay determination and that
a plan of restitution is not complete until the sentencing court issues the final
restitution order, which must take into account the offender’s reasonable ability to
pay those items of restitution); see also State v. Moore, 936 N.W.2d 436, 439 (Iowa
2019) (letting stand on further review this court’s ruling vacating the restitution
order and remanding the case for a determination of the defendant’s reasonable
ability to pay after receipt of a final restitution plan). We note the district court
issued the sentencing order prior to Albright and did not have the benefit of the
case and its progeny. See generally State v. Gross, 935 N.W.2d 695, 702 (Iowa
2019) (noting the court had applied the clarification in a number of cases where
the sentencing order predated Albright).
                                        3


the defendant’s sentence and remand for resentencing consistent with the analysis

set out in Albright, 925 N.W.2d at 161–62.2

      As for the challenge to her guilty pleas, Doran acknowledges that based on

the record made at the time of her plea, the court appropriately found her guilty

pleas were voluntarily entered. She asserts, however, that counsel was ineffective

in allowing her to plead guilty based on her history of mental illness. We will not

do so on direct appeal. Doran’s ineffective-assistance claim is more appropriately

addressed in a possible postconviction proceeding “where an adequate record of

the claim can be developed and the attorney charged with providing ineffective

assistance may have an opportunity to respond to defendant’s claims.” State v.

Biddle, 652 N.W.2d 191, 203 (Iowa 2002).

      CONVICTIONS        AFFIRMED,      SENTENCE       VACATED,      AND    CASE

REMANDED FOR RESENTENCING.




2 Iowa Code chapter 910 was recently amended to presume a defendant has the
ability to pay and shifts the burden to the defendant to request an ability-to-pay
determination. See 2020 Iowa Acts ch. 1074, § 72 (to be codified at § 910.2A
(2021)) (enacting portions of Senate File 457 and providing “[a]n offender is
presumed to have the reasonable ability to make restitution payments for the full
amount of category “B” restitution”). However, our supreme court issued an order
clarifying the recent amendments apply to defendants sentenced on or after June
25, 2020. See Iowa Supreme Ct. Supervisory Order, In the matter of Interim
Procedures Governing Ability to Pay Determinations and Conversion of Restitution
Orders ¶(C) (July 7, 2020) (“A defendant sentenced on or after June 25, 2020,
shall be subject to the requirements of S.F. 457.”).